856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lloyd McMILLIAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3230.
United States Court of Appeals, Federal Circuit.
Aug. 10, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and ARCHER, Circuit Judges.
PER CURIAM.


1
Lloyd McMillian (McMillian) appeals the final decision of the Merit Systems Protection Board (board), docket No. DA08318710059.  In its final decision, the board held that McMillian was not entitled to his civil service retirement annuity because he did not complete 20 years of creditable service, as required under 5 U.S.C. Sec. 8336(d)(1) (1982).  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated March 15, 1988, the board's decision is affirmed.